         Case 1:19-cv-06108-AT-OTW Document 16 Filed 11/14/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
MALIBU MEDIA, LLC,
                                                                 :
                                      Plaintiff,                 :   19-CV-6108 (AT) (OTW)
                                                                 :
                     -against-                                   :   OPINION & ORDER
                                                                 :
JOHN DOE, subscriber assigned IP address                         :
108.46.211.82,                                                   :
                                                                 :


                                      Defendant.

-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Plaintiff Malibu Media, LLC (“Plaintiff”) moves ex parte for leave pursuant to Federal

Rule of Civil Procedure 26(d)(1) to serve a subpoena on non-party Internet Service Provider

(“ISP”) Verizon Internet Services (“Verizon”) to ascertain the identity of Defendant John Doe.

(ECF 7). In its Complaint, Plaintiff alleges that Defendant John Doe infringed upon Plaintiff’s

copyrights by downloading Plaintiff’s films and distributing them without Plaintiff’s

authorization. For the reasons below, Plaintiff’s motion is GRANTED.

        I.    Background

         Plaintiff runs a subscription-based website streaming adult films. Declaration of Colette

Pelissier (ECF 9) ¶¶ 7-8. Plaintiff alleges that Defendant used the BitTorrent file distribution

network to download, copy, and distribute Plaintiff’s works without authorization. See

Complaint (“Compl.”) (ECF 1), ¶¶ 11-24. To combat this suspected theft, Plaintiff hired an

investigator to track the Internet Protocol (“IP”) addresses of users who provided Plaintiff’s
       Case 1:19-cv-06108-AT-OTW Document 16 Filed 11/14/19 Page 2 of 7



films for download on BitTorrent. Compl. ¶ 25. Defendant, associated with the IP address

108.46.211.82, is allegedly one of those users. Compl. ¶ 26. Based on its investigation, Plaintiff

alleges that Defendant downloaded and made available on BitTorrent multiple digital files of

Plaintiff’s copyrighted films. Compl. ¶ 24, Ex. A.

       Because Plaintiff only has Defendant’s IP address, Plaintiff now moves for leave to

subpoena Defendant’s ISP, Verizon, for the name and address of Defendant John Doe.

     II.   Discussion

               a. Legal Standard

       Generally, a party may not seek discovery prior to the parties’ Rule 26(f) conference

unless it obtains leave of the Court. Fed. R. Civ. P. 26(d)(1). The Court will permit such early

discovery upon a showing of “reasonableness” and “good cause.” Stern v. Cosby, 246 F.R.D.

453, 457 (S.D.N.Y. 2007). In cases involving subpoenas seeking identifying information from

ISPs, courts apply this standard by looking at five factors: (1) whether plaintiff has a prima facie

case for infringement, (2) the specificity of the request, (3) the absence of alternative means to

obtain the information, (4) the need for the subpoenaed information, and (5) the defendant’s

expectations of privacy. See, e.g., Malibu Media, LLC, LLC v. Doe, No. 18-CV-12167 (AJN), 2019

WL 340712, at *2 (S.D.N.Y. Jan. 24, 2019) (citing Arista Records, LLC v. Doe 3, 604 F.3d 110, 119

(2d Cir. 2010)).

               b. Analysis

       Plaintiff here has made a prima facie showing of copyright infringement. “To prove a

claim of copyright infringement, a plaintiff must show (1) ownership of a valid copyright and (2)

copying of constituent elements of the work that are original.” Urbont v. Sony Music


                                                     2
       Case 1:19-cv-06108-AT-OTW Document 16 Filed 11/14/19 Page 3 of 7



Entertainment, 831 F.3d 80, 88 (2d Cir. 2016). In its Complaint, Plaintiff attaches a sheet listing

the United States Copyright Office registration information for its works that it claims

Defendant distributed without authorization. See Compl., Ex. B. Plaintiff then alleges that

Defendant “copied and distributed the constituent elements of Plaintiff’s Works.” Compl. ¶ 31;

see also Declaration of Tobias Fieser (ECF 11) (“Fieser Decl.”), ¶¶ 9-11 (attesting that digital files

distributed by Defendant were copies of one of Plaintiff’s copyrighted films).

       Plaintiff’s request is also sufficiently specific, requesting only the “true name and

address” of the subscriber associated with the IP address 108.46.211.82. (ECF 8 at 5). Courts in

this District have repeatedly found that information necessary to identify and serve the

defendant satisfies the specificity factor. See, e.g., Malibu Media, LLC, LLC v. Doe, No. 18-CV-

5590 (AJN), 2018 WL 3756453, at *3 (S.D.N.Y. July 19, 2018); Malibu Media, LLC v. Doe No. 4,

No. 12-CV-2950 (JPO), 2012 WL 5987854, at *3 (S.D.N.Y. Nov. 30, 2012); John Wiley & Sons, Inc.

v. Doe Nos. 1-30, 284 F.R.D. 185, 190 (S.D.N.Y. 2012).

       Plaintiff asserts that absent Verizon’s cooperation, it would otherwise be unable to

identify Defendant. See ECF 8 at 5; see also Wiley, 284 F.R.D. at 190 (noting BitTorrent only

shows the user’s IP address); Digital Sin, Inc. v. Does 1-27, No. 12-CV-3873 (JMF), 2012 WL

2036035, at *4 (S.D.N.Y. June 6, 2012) (pointing out that Internet providers’ protection of

customers’ privacy means they are the only source of subscribers’ identifying information).

It follows that because obtaining information from Verizon is necessary to identifying

Defendant, obtaining information from Verizon regarding the subscriber’s IP address is

necessary for continued prosecution of this action. See Malibu Media, LLC, 2018 WL 3756453,

at *3 (noting inability to serve the defendant would effectively terminate the litigation); Sony


                                                  3
        Case 1:19-cv-06108-AT-OTW Document 16 Filed 11/14/19 Page 4 of 7



Music Entertainment Inc. v. Does 1-40, 326 F. Supp. 2d 556, 566 (S.D.N.Y. 2004) (finding Doe

defendants’ identities “critical”).

        Lastly, “ISP subscribers have a minimal expectation of privacy in the transmission or

distribution of copyrighted material.” Wiley, 284 F.R.D. at 191; see also Malibu Media, LLC v.

John Does 1-11, No. 12-CV-3810 (ER), 2013 WL 3732839, at *6 (S.D.N.Y. July 6, 2013) (finding

courts in this District agree on “minimal” privacy expectation for copyright infringers). Any

concern about identifying the wrong individual and subsequent undue embarrassment can be

alleviated with the Court’s procedural safeguards described below. See Digital Sin, 2012 WL

2036035, at *4.

     III.   Conclusion

        Accordingly, Plaintiff’s Motion for Leave to Serve a Third-Party Subpoena, ECF 7, is

hereby GRANTED. Plaintiff’s request for an expedited hearing on its motion, ECF 13, is DENIED

as moot.

        To protect the rights of Verizon and Defendant John Doe, it is ORDERED that:

        Plaintiff may immediately serve a Rule 45 subpoena on Verizon, limited to obtaining

only the name and address of the subscriber associated with IP address 108.46.211.82. Plaintiff

shall not threaten to disclose Defendant’s identifying information to non-parties and may only

use the subpoenaed information for purposes of this litigation. Plaintiff shall include a copy of

this Order, as well as the attached Notice to Defendant, with the subpoena.

        Verizon shall have thirty (30) days from the date it is served the subpoena to serve the

subscriber with a copy of the subpoena and a copy of this Order. Verizon may use any




                                                 4
       Case 1:19-cv-06108-AT-OTW Document 16 Filed 11/14/19 Page 5 of 7



reasonable means to provide such notice, including, but not limited to, written notice to the

subscriber’s last known address.

       The subscriber shall have forty-five (45) days from the date they are served the

subpoena to file any motion with the Court to contest the subpoena, including any request to

litigate the subpoena anonymously. Verizon shall not turn over the subscriber’s identifying

information to Plaintiff before the expiration of this 45-day period. Verizon may also move to

contest the subpoena consistent with Federal Rule of Civil Procedure 45. If the subscriber or

Verizon files a motion to contest the subpoena, Verizon may not turn over any information to

Plaintiff pursuant to the subpoena until the Court has resolved all such motions and ordered

Verizon to disclose the information.

       If the 45-day period lapses without the subscriber or Verizon contesting the subpoena,

Verizon shall have ten (10) days to produce to Plaintiff all the information necessary to comply

with the subpoena.

       Verizon shall preserve any subpoenaed information pending the resolution of any

motion to contest the subpoena.

       The Clerk is directed to close ECF 7 and ECF 13.


       SO ORDERED.



                                                           s/ Ona T. Wang
Dated: November 14, 2019                                              Ona T. Wang
       New York, New York                                    United States Magistrate Judge




                                                5
         Case 1:19-cv-06108-AT-OTW Document 16 Filed 11/14/19 Page 6 of 7



                                       NOTICE TO DEFENDANT

1. You are a defendant in Malibu Media, LLC v. John Doe, subscriber assigned IP address
   108.46.211.82, 19-CV-6108 (AT) (OTW), a case now pending before the Honorable Analisa
   Torres, United States District Judge for the Southern District of New York, and the Honorable
   Ona T. Wang, United States Magistrate Judge for the Southern District of New York.

2. Attached is Judge Wang’s Order dated November 14, 2019, which sets forth certain deadlines
   and procedures related to this case.

3. You may hire a lawyer to represent you in this case or you may proceed pro se (that is, you
   may represent yourself without the assistance of a lawyer). If you choose to proceed pro se, all
   communications with the Court should be through the Pro Se Intake Unit. The Pro Se Intake
   Unit is located in Room 200 of the United States Courthouse, 500 Pearl Street, New York, N.Y.
   10007, and may be reached at (212) 805-0175.

4. The plaintiff in this case has filed a lawsuit claiming that you have illegally downloaded and/or
   distributed movies on your computer.

5. The plaintiff may not know your actual name or address, but it does know the Internet
   Protocol address (“IP address”) of the computer associated with the alleged downloading
   and/or distributing.

6. The plaintiff has filed a subpoena requesting your identity and contact information from your
   Internet Service Provider (“ISP”).

7. If you do not want your ISP to provide this information to the plaintiff and you believe there is
   a legal basis for the ISP to withhold the information, you may file a motion to “quash” or
   “modify” the subpoena. This must be done within 45 days of the date that you receive the
   subpoena from your ISP. If you choose to proceed pro se, your motion to quash or modify the
   subpoena should be mailed to the Pro Se Intake Unit, as described in paragraph 3. You should
   also inform your ISP that you intend to contest the subpoena so that it does not release your
   information to the plaintiff.

8. If you move to quash the subpoena or otherwise move to prevent your name from being
   turned over to the plaintiff, you may request to proceed anonymously at this time.
   Nevertheless, if you are representing yourself, you will have to complete an information card
   that you can obtain from the Pro Se Office of the Court. This information is solely for use by the
   Court and the Court will not provide this information to lawyers for the plaintiff unless and
   until it determines there is no basis to withhold it. The Court must have this information so
   that it may communicate with you regarding the case.




                                                   6
          Case 1:19-cv-06108-AT-OTW Document 16 Filed 11/14/19 Page 7 of 7



9. Even if you do not file a motion to quash or modify the subpoena, you may still request to
   proceed in this case anonymously at this time. This means that the Court and the plaintiff will
   know your identity and contact information, but your identity will not be made public unless
   and until the Court determines there is no basis to withhold it.

10. If you want to proceed anonymously without filing a motion to quash or modify the subpoena,
    you (or, if represented, your lawyer) should provide a letter stating that you would like to
    proceed anonymously in your case. If you choose to proceed pro se, your letter should be
    mailed to the Pro Se Intake Unit, as described in paragraph 3. This must be done within 45
    days of the date that you receive notice from your ISP that you are a defendant in this case.
    You should identify yourself in your letter by the case in which you are a defendant and your
    IP address. If you submit this letter, then your identity and contact information will not be
    revealed to the public unless and until the Court says otherwise.

11. The Court also notes that there is a legal clinic in this District to assist individual parties in civil
    cases who do not have lawyers. The Clinic is run by a private organization called the New York
    Legal Assistance Group; it is not part of, or run by, the Court. The Clinic is located in the
    Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New York, in Room
    LL22. The Clinic is open on weekdays from 10 a.m. to 4 p.m., except on days when the Court is
    closed. You may make an appointment with the Clinic by calling (212) 659-6190.




                                                      7
